Lamberti v Plaza Equities, LLC (2018 NY Slip Op 03344)





Lamberti v Plaza Equities, LLC


2018 NY Slip Op 03344


Decided on May 9, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2015-07049
 (Index No. 5244/13)

[*1]Mary M. Lamberti, appellant, 
vPlaza Equities, LLC, et al., defendants, Greenpoint Funding, Inc., et al., respondents.


Michael T. Lamberti, New York, NY, for appellant.
Jaspan Schlesinger LLP, Garden City, NY (Scott B. Fisher and Antonia M. Donohue of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for fraud, the plaintiff appeals from an order of the Supreme Court, Nassau County (Angela G. Iannacci, J.), entered May 1, 2015. The order granted that branch of the motion of the defendants Greenpoint Funding, Inc., and Greenpoint Mortgage Corp. which was pursuant to CPLR 3211(a)(5) to dismiss the amended complaint insofar as asserted against them, and denied the plaintiff's cross motion to consolidate her causes of action against those defendants with her counterclaims in a pending action to foreclose a mortgage.
ORDERED that the order is affirmed, with costs.
The background facts as to this action and a related mortgage foreclosure action are set forth in this Court's decision and order on a companion appeal (see Lamberti v Plaza Equities, LLC, _____ AD3d _____ [Appellate Division Docket No. 2015-06766; decided herewith]). The defendants Greenpoint Funding, Inc., and Greenpoint Mortgage Corp. (hereinafter together the Greenpoint defendants) moved, among other things, pursuant to CPLR 3211(a)(5) to dismiss the amended complaint insofar as asserted against them. In an order entered May 1, 2015, the Supreme Court, inter alia, granted that branch of the motion. The plaintiff appeals.
The plaintiff's contention that the Supreme Court erred in applying the doctrine of collateral estoppel is without merit (see id.).
In light of our determination, we need not reach the Greenpoint defendants' remaining contentions, which were raised as alternative grounds for affirmance (see GFRE, Inc. v U.S. Bank, N.A., 130 AD3d 569).
The plaintiff's remaining contention is without merit.
BALKIN, J.P., LEVENTHAL, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court